DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2021 has been entered.
 This action is in response to the papers filed November 7, 2021.  Currently, claims 38, 40-44, 46-48, 50-58 are pending.  Claims 40-44, 47, 50-58 have been withdrawn as drawn to non-elected subject matter. 
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
Any objections and rejections not reiterated below are hereby withdrawn.
The 103 rejection over Dylan Conklin (Identification of Genomic Predictors of Response to the CDK4/6 inhibitor Palbociclib using the UCLATORL Panel of Human Cancer Cell Lines, Dissertation, University of California, 2013) has been withdrawn in view of the arguments and evidence that the dissertation was embargoed until April 2014.    
The 102 rejection over Natrajan has been withdrawn in view of the amendments to the claims to require a colon cancer patient. 
The 101 rejection has been withdrawn in view of the amendments to the claims that require administering an inhibitor to a subject.  
The Improper Markush Rejection has been withdrawn in view of the amendments to the claims to be directed to a single gene.  
		
Election/Restrictions
Applicant's election of CCNE1, Claims 38-39, 45-46, 48-49 in the paper filed December 28, 2020 is acknowledged.  
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application claims priority as a continuation of 15/123,351, filed September 2, 2016 which is a 371 of PCT/US15/18831, filed March 4, 2015 claims priority to provisional 61/947,667, filed March 4, 2014.

Drawings
The drawings are acceptable. 
	

Claim Rejections - 35 USC § 112-Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38, 46, 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are broadly drawn to methods of administering at least one CKE4 inhibitor, one CDK6 inhibitor or one cyclin D inhibitor or combinations thereof to a subject to treat the subject having colon cancer.  
In the case of the instant claims, the functionality of administering at least one CKE4 inhibitor, one CDK6 inhibitor or one cyclin D inhibitor or combinations thereof to treat colon cancer is a critical feature of the claimed methods.  
The specification teaches examples of a single CDK4/6 inhibitor, namely Palbociclib/PD-0332991/Ibrance.  The specification teaches clinical trials are underway with palbociclib as well as “other CDK4/6inhibitors”(para 3).  However the specification does not describe or teach these other inhibitors.   The specification teaches performing in vitro sensitivity assays with palbocilib across a panel of 416 cancer cell lines derived from 12 distinct cancer types (para 129).  It is noted that this analysis looks at the collection of all 12 cancer types as a group and does not analyze colon cancer 
The art teaches as of 2017, there are three CDK4/6 inhibitors that are either approved or in late-stage development (see Hamiton and Infante, Targeting CDK4/6 in patients with cancer, Cancer Treatment Reviews, Vol 45, April 2017, pages 129-138).  As review of CDK4/6 inhibitors in 2020 provides only three CKD4/6 inhibitors (palbociclib, ribociclib and abemaciclib) have been approved for a limited number of cancers.  https://www.uspharmacist.com/article/a-review-of-cdk4-6-inhibitors. 
Given the guidance in the specification and what was taught in the art prior to the invention, the skilled artisan would not recognized applicant was in possession of a representative number of at least one CKE4 inhibitor, one CDK6 inhibitor or one cyclin D inhibitor or combinations thereof that treat colon cancer.  The instant specification teaches a single CDK4/6 inhibitor.  The specification does not teach any CDK4, any CDK6 or any cyclin D inhibitors.  The art does not appear to teach any of these inhibitors.  Further, at the time the invention was made, Applicant does not appear to have adequately described a representative number of these inhibitors that performed the function of treating colon cancer.  None of the inhibitors were FDA approved and not approved for colon cancer treatment.  
In analyzing whether the written description requirement is met for a genus claim, it is first determined whether a representative number of species have been described by their structure.  Accordingly, Applicants have not adequately disclosed the relevant identifying characteristics of a representative number of species within the claimed genus.   One of skill in the art would conclude that applicant was not in possession of 
Thus considering the breadth of the inhibitors required by the claimed methods, their specific required functionalities, and the teachings of the instant specification, it is the conclusion that the specification does not provide an adequate written description of the broadly claimed subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38, 46, 48, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  Claims 38, 46, 48 are directed to assaying for the presence of a chromosomal amplification of 19q12 (CCNE1).  It is unclear whether the parentheses are simply defining the 19q12 region or setting forth an example or preference. A broader term followed by exemplary language featuring a more narrow scope leads to confusion over the intended scope of the claim (see MPEP 2173.05(d)).  It is unclear whether the claim narrows the 19q12 region with parentheses to CCNE1 or the claim is broadly directed to any amplification within 19q12.  It is noted that the 19q12 region encompasses 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 38, 46, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konecny et al. (Clinc Cancer Res, Vol. 17, No. 6, pages 1591-1602, March 2011) in view of Leung et al. (Modern Pathology, Vol. 19, pages 854-863, 2006).
Konecny teaches copy number variations of CCNE1 is associated with response to PD-0332991, a CDK4/6 kinase inhibitor.  Konecny teaches performing CGH profiles in ovarian cancer cell lines using an Agilent platform.  Konecny teaches finding an association between CCNE1 copy number gain and resistance to PD-0332991, as CCNE1 copy number gain was found in 50% of resistant lines (see page 7, para 3).  
	Konecny does not specifically teach obtaining a tumor sample from the subject having colon cancer.
Leung analyzes 19q12 amplicon in gastric cancers.  Leung specifically teaches that CCNE1 is overexpressed in breast, ovarian, pancreatic, bladder, endometrial and colon cancers.  The overexpression of CCNE1 is often associated with amplification at the 19q12 locus (page 854, col. 2).     
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have analyzed whether colon cancer which similarly has CCNE1 amplifications as ovarian cancers would be informative for resistance/sensitivity.  Konecny teaches analysis of 40 human ovarian cancer cell lines for cyclin E1 amplification.  Konecny further teaches that the study suggests that gain of cyclin E1 (CCNE1) may confer resistance to CDK4/6 inhibition in ovarian cancer cells.  Konecny specifically teaches additional clinical studies would be necessary to study the association (see page 10, para 4).  Konecny teaches analysis of a cohort of 128 primary ovarian cancer specimens with array CGH.  Konecny teaches that results support further clinical evaluation of PD-0332991 in patients with ovarian cancer.  Konency teaches that PD-0332991 demonstrates antiproliferative activity in other cancers including breast, myeloma and glioblastoma multiforme and is undergoing phase I/II 
Response to Arguments
	The response traverses the rejection.  The response asserts Leung does not teach or suggest a chromosomal amplification of CCNE1 in colon cancer.  The response argues that the chromosomal amplification of CCNE1 cannot be inferred from the CCNE1 overexpression or amplification at the 19q12 locus.  This argument has been reviewed but not convincing.  First, it is unclear whether the claim require assaying the presence of a chromosomal amplification of 19q12 or assaying for the presence of a chromosomal amplification of CCNE1 (see the 112b rejection above).  
	Second, Leung specifically states:  

    PNG
    media_image1.png
    85
    374
    media_image1.png
    Greyscale

Leung unambiguously states that CCNE1 is overexpressed in colon cancers.  Leung also states that “in many cases, the overexpression of CCNE1 is associated with amplification at the 19q12 locus”.  Thus, it would have been obvious to analyze CCNE1 amplifications, or the broader 19q12 region for whether the copy number variations were associated with response to PD-332991, as they are in ovarian cancer (see Konecny).  
		The response points out Leung considers 19q12 amplicon has focused on CCNE1, the amplification at 19q12 is not always necessarily associated with DNA copy number gain at CCNE1 locus (page 861, col. 1). Leung suggests other genes within the amplicon may also have potential functions.  Leung then states “it is important to further evaluate the functions of these genes in cancer development and determine the extent to which their gene expression is regulated by DNA amplification.  Thus Leung specifically states further evaluations would be suggested.  
	The response analyzes the different ovarian cancer cell lines in Konecny to demonstrate that there is not “necessarily” a correlation between CCNE1 overexpression and its chromosomal amplification and the CCNE1 amplification cannot be inferred from the CCNE1 overexpression.  This analysis has been reviewed and considered.  As noted in MPEP 2143, Example 2, Obviousness does not require absolute predictability of success.  Here, there is a reasonable expectation of success 
		The art specifically recognizes the problem that copy number variations of CCNE1 are associated with response to PD-0332991i ovarian cancer.  The art also teaches copy number variations or amplifications of 19q12 is associated with the overexpression of CCNE1 in many cases including in colon cancers.  The ordinary skilled artisan could have pursued the known assays for analyzing amplifications of CCNE1 in colon cancer patients to determine whether the amplifications lead to resistance to PD_0332991.  A person of ordinary skill would have good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense.  
	The response argues that this suggestion was impermissible hindsight. MPEP 2145 (X)(A) [a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  Here the combination of the two references clearly provides a rationale to pursue the known options within the skilled artisans grasp to obtain the claimed invention as a whole.  
	The response argues there is no reasonable expectation of success because the combination of Konecny and Leung would change the principle operation of Konency.  
	The response argues that Leung teaches away from the claimed invention suggesting administering a CDK2 inhibitor rather than a CDK4/6 inhibitor.  This argument has been reviewed but is not persuasive.  Konecny evaluated CCNE1 and found PD-0332991, a CDK4/6 inhibitor was associated with resistance.  Thus, it would be obvious to analyze each type of inhibitor specifically taught to be associated with response.  
Thus for the reasons above and those already of record, the rejection is maintained.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        January 3, 2022